Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-20 are pending and  are  under consideration in the instant office action.
 
Priority
This application claims benefit under Title 35 U.S.C 119 to Indian patent application no. IN201921042698 filed on 10/21/2019.  Application has not provided a certified copy of the priority document and as such does not fulfill the requirements of 35 U.S.C 119 (a)-(d) and (f). It is recommended to the applicants to file the certified copy of the priority document.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 , 13 and  16 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Chauhan et al. (US 2009/0275660).
Instant claims are drawn to a liquid parenteral formulation, comprising tigecycline and at least one or more pharmaceutically acceptable excipient or adjuvant, the formulation ready to use without additional steps for reconstitution at a time of administration.
Chauhan et al. disclose parenteral formulations of tigecycline wherein the formulation comprises of an edetate, a pH modifying agent or an antioxidant (abstract, [0001] [0007], reference claim 1). They disclose that formulating together tigecycline, an edetate, and a pH-modifying agent or an antioxidant gives a stable parenteral formulation which would provide stability from degradation by oxidation as well as epimerization at least for 45 hours [0006]. They disclose that the pharmaceutically acceptable carriers that may be employed for admixing with the sterile or lyophilized powders or cakes include vehicles customarily used for administering parenteral solutions such as water, sodium chloride solution, Ringer's solution, dextrose solution, dextrose and sodium chloride solution, lactated Ringer's solution, and the like [0021]. They further disclose that their formulating may be stored in sealed containers where tigecycline is mixed with an edetate and dissolved in water for injection which may be purged with Nitrogen[0022] [0027]. In one embodiment their stable formulation comprises of tigecycline , disodium edetate and sodium metabisulphite [0025]. They disclose the pH of their final formulation is between 4-5 (Example1) and 7-8 (example 2). They further disclose their parenteral solution to be formulated and filled into vials, without requirement or lyophilizing (reference claim 9) which reads on the instantly claimed ready to use solution without having to reconstitute. Chauhan et al’s use of calcium edetate in their formulation reads on the complex forming agent limitation of the instant claims. They also teach composition of example 1 where in their formulation comprises 5.3 ml 0.9%sodim chloride solution (Table 6, Composition 1 in example 1). 
With regards to claim 6, this is the functional limitation of the claimed composition and since Chauhan et al. discloses similar composition, the limitation of the impurities as claimed in claim 6 will inherently occur, absence of evidence to the contrary.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). 
Therefore the composition disclosed by Chauhan et al.  fully anticipates instant claims 1-5, 7 , 13 and  16





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Chauhan et al. (US 2009/0275660) in view of  Qin (US 2015/0190511) 
Instant claims are drawn to a liquid parenteral formulation, comprising tigecycline and at least one or more pharmaceutically acceptable excipient or adjuvant, the formulation ready to use without additional steps for reconstitution at a time of administration.
Chauhan et al. disclose parenteral formulations of tigecycline wherein the formulation comprises of an edetate, a pH modifying agent or an antioxidant (abstract, [0001] [0007], reference claim 1). They disclose that formulating together tigecycline, an edetate, and a pH-modifying agent or an antioxidant gives a stable parenteral formulation which would provide stability from degradation by oxidation as well as epimerization at least for 45 hours [0006]. They disclose that the pharmaceutically acceptable carriers that may be employed for admixing with the sterile or lyophilized powders or cakes include vehicles customarily used for administering parenteral solutions such as water, sodium chloride solution, Ringer's solution, dextrose solution, dextrose and sodium chloride solution, lactated Ringer's solution, and the like [0021]. They further disclose that their formulating may be stored in sealed containers where tigecycline is mixed with an edetate and dissolved in water for injection which may be purged with Nitrogen[0022] [0027]. In one embodiment their stable formulation comprises of tigecycline , disodium edetate and sodium metabisulphite [0025]. They disclose the pH of their final formulation is between 4-5 (Example1) and 7-8 (example 2). They further disclose their parenteral solution to be formulated and filled into vials, without requirement or lyophilizing (reference claim 9) which reads on the instantly claimed ready to use solution without having to reconstitute. Chauhan et al’s use of calcium edetate in their formulation reads on the complex forming agent limitation of the instant claims. They also teach composition of example 1 where in their formulation comprises 5.3 ml 0.9%sodim chloride solution (Table 6, Composition 1 in example 1). 
Chauhan et al. fails to disclose (i) inclusion of calcium chloride in their formulation, (ii)  instantly claimed concentration of tigecycline from 1 mg/ml to 5mg/ml),.
However,  Qin  discloses tigecycline compositions for injections, comprising  tigecycline and  a propping agent and stabilizing agent [0011-0013] with a pH value of 4.0-6.0 wherein the amount of tigecycline in the composition is 50 mg which was dissolved in 5 ml to give 10 mg/ml  [0015] [, wherein the propping agent is L.Arginine [0016] and the stabilizing agent is sodium chloride [0017]. They further disclose a composition comprising Formulation IX which comprises calcium chloride [0045]. They teach that their tigecycline composition for injection of the invention is a solution for injection [0019] which reads on the non-reconstituted solution instantly claimed. They further disclose that compared with existing compositions for clinical use, the composition of the invention can avoid potential safety hazards which may be caused by lactose, has stability during production, storage and clinical use, and meets the requirements of clinical medications [0023].
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Chauhan et al and Qin . An ordinarily skilled artisan would be motivated from  Chauhan et al. to formulate a stable parenteral solution tigecycline using a stablilier such as sodium chloride, a  complexing agent and an antioxidant such as sodium bisulfite. Qin provides motivation to include arginine and calcium chloride in the parenteral tigecycline formulation as both these agents help in providing a more stable tigecycline compositions. It would be obvious to a person of ordinary skill in the art to replace Arginine with Histidine or Cysteine in the composition as they are amino acids equivalent in function to arginine, absence of evidence to the contrary. With regards to the preparation of ready to use solution without reconstitution, both Chauhan et al and Qin teach these ready to use composition and a person  of ordinary skill in the art would be imbued with a reasonable expectation of success in formulating the instantly claimed composition motivated by them, absence of evidence to the contrary. 
With regards to claim 6, 10 and 12,  this is the functional limitation of the claimed composition and since Chauhan et al. discloses similar composition, the limitation of the impurities as claimed in claim 6 will inherently occur, absence of evidence to the contrary.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). 

Conclusion
Claims 1, 7-10 and 35-43 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629